Title: To James Madison from William Pinkney, 22 December 1807
From: Pinkney, William
To: Madison, James



London Decr. 22. 1807.

I have the Honor to enclose an Extract of a Note which I have just received from a Merchant in the City, together with an Extract of all that is material in the Protest to which it refers.  The Newspapers of this Morning, which are also enclosed, will be found interesting.  I have the Honor to be with the highest Consideration & Respect Sir, Your Most Obedient Humble Servant

Wm. Pinkney

